Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Benjamin Kimes on January 15, 2021.
IN THE CLAIMS:
1. (Currently amended)	A chamber component for a processing chamber, comprising:
a ceramic body consisting of a sintered ceramic material consisting essentially of one or more phase of Y2O3-ZrO2, wherein the sintered ceramic material consists essentially of 55-65 mol% Y2O3 and 35-45 mol% ZrO2, and wherein the sintered ceramic material has 

2. (Original)	The chamber component of claim 1, wherein the sintered ceramic material consists essentially of 57-63 mol% Y2O3 and 37-43 mol% ZrO2.

3. (Original)	The chamber component of claim 1, wherein the sintered ceramic material consists essentially of 58-62 mol% Y2O3 and 38-42 mol% ZrO2.

4. (Original)	The chamber component of claim 1, wherein the chamber component is a nozzle that consists of the ceramic body, the nozzle comprising a plurality of through gas delivery holes.

5. (Original)	The chamber component of claim 1, wherein the chamber component is a curved door to the processing chamber, the ceramic body having a thickness of about 0.5-1.5 inches, a length of about 3-6 inches and a height of about 10-14 inches.



7. (Original)	The chamber component of claim 1, wherein the chamber component is an electrostatic chuck, and wherein the ceramic body is a puck for the electrostatic chuck, the chamber component further comprising:
a thermally conductive base bonded to a lower surface of the ceramic body, the thermally conductive base consisting essentially of Al, wherein a side wall of the thermally conductive base comprises an anodization layer of Al2O3.

8. (Original)	The chamber component of claim 1, wherein the chamber component is a heater configured to support and heat a wafer, and wherein the ceramic body is a flat ceramic heater plate, the chamber component further comprising:
a funnel shaped shaft bonded to the flat ceramic heater plate.

9. (Original)	The chamber component of claim 1, wherein the chamber component comprises a load bearing gas delivery plate having a thickness of about 1 inch and a diameter of about 20-22 inches.

10. (Original)	The chamber component of claim 1, wherein the chamber component is a ring having a thickness of about 1-2.5 inches, an inner dimension diameter of about 11-15 inches, and an outer dimension diameter of about 12-16 inches.

11. (Currently amended)	The chamber component of claim 1, wherein the sintered ceramic material further has [[the]] a Vicker Hardness of about 9.1-9.4 GPa.

12. (Currently amended)	The chamber component of claim 1, wherein the sintered ceramic material further has [[the]] a thermal expansion coefficient of about 9.4-9.6.

further has [[the]] a dielectric breakdown resistance of about 500-600 V/mil.

14. (Currently amended)	The chamber component of claim 1, wherein the sintered ceramic material further has [[the]] an average flexural strength of about 139.4-150 MPa.

15. (Canceled)	

16-20. (Canceled)

21.	(Previously presented) An electrostatic chuck for a processing chamber, comprising:
a puck, wherein the puck is a ceramic body consisting of a sintered ceramic material consisting essentially of one or more phase of Y2O3-ZrO2, wherein the sintered ceramic material consists essentially of 55-65 mol% Y2O3 and 35-45 mol% ZrO2; and
a thermally conductive base bonded to a lower surface of the puck, the thermally conductive base consisting essentially of Al, wherein a side wall of the thermally conductive base comprises an anodization layer of Al2O3.

22.	(Currently amended) The electrostatic chuck of claim 21, wherein the sintered ceramic material has: 
a Vicker Hardness of about 9.1-9.4 GPa; or
a thermal expansion coefficient of about 9.4-9.6; or
a dielectric breakdown resistance of about 500-600 V/mil; or
an average flexural strength of about 139.4-150 MPa.


23.	(Previously presented) The chamber component of claim 21, wherein the sintered ceramic material consists essentially of: a) 57-63 mol% Y2O3 and 37-43 mol% ZrO2 or b) 58-62 mol% Y2O3 and 38-42 mol% ZrO2.


a flat ceramic heater plate, wherein the flat ceramic heater plate is a ceramic body consisting of a sintered ceramic material consisting essentially of one or more phase of Y2O3-ZrO2, wherein the sintered ceramic material consists essentially of 55-65 mol% Y2O3 and 35-45 mol% ZrO2; and
a funnel shaped shaft bonded to the flat ceramic heater plate.

25.	(Currently amended) The electrostatic chuck of claim 24, wherein the sintered ceramic material has
a Vicker Hardness of about 9.1-9.4 GPa; or
a thermal expansion coefficient of about 9.4-9.6; or
a dielectric breakdown resistance of about 500-600 V/mil; or
an average flexural strength of about 139.4-150 MPa.

Allowable Subject Matter
Claims 1-14 and 21-25 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: See the Examiner’s October 30, 2020 office action pages 13-14 for the Examiner’s previously cited reasons for allowance based on the cited closest prior art.
Response to Arguments
Applicant’s January 11, 2021 arguments are moot in view of subsequent interviews, communications, and the above accepted claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Rudy Zervigon whose telephone number is (571) 272- 1442. The examiner can normally be reached on a Monday through Thursday schedule from 8am through 
	/Rudy Zervigon/            Primary Examiner, Art Unit 1716